Citation Nr: 0711319	
Decision Date: 04/17/07    Archive Date: 05/01/07

DOCKET NO.  04-30 837	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Boston, 
Massachusetts


THE ISSUE

Entitlement to an initial rating in excess of 30 percent for 
Crohn's disease.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Heather M. Gogola, Associate Counsel




INTRODUCTION

The veteran served on active duty from January 1989 through 
March 1989.  

This matter is before the Board of Veterans' Appeals (Board) 
on appeal from an April 2003 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Boston Massachusetts.  


FINDINGS OF FACT

The veteran's Crohn's disease is not analogous to severe 
ulcerative colitis with numerous attacks a year and 
malnutrition, the health only fair during remissions.


CONCLUSION OF LAW

The criteria for an evaluation in excess of 30 percent for 
Crohn's Disease are not met.  38 U.S.C.A. §§ 1155, 5107, 
5103, 5103A, (West & Supp. 2005); 38 C.F.R. §§ 4.7, 4.14, 
4.20, 4.113, 4.114, Diagnostic Codes  7323 (2006).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Under the Veterans Claims Assistance Act of 2000 (VCAA), VA 
is required to notify the veteran of any evidence that is 
necessary to substantiate her claim.  This includes notifying 
the veteran of the evidence VA will attempt to obtain and 
that which the veteran is responsible for submitting.  Proper 
notice must inform the claimant of any information and 
evidence not of record (1) that is necessary to substantiate 
the claim; (2) that the VA will seek to provide; (3) that the 
claimant is expected to provide; and (4) must ask the 
claimant to provide any evidence in his possession that 
pertains to the claim.  See 38 C.F.R. § 3.159 (2006).  These 
notice requirements apply to all five elements of a service 
connection claim: veteran status, existence of a disability; 
a connection between the veteran's service and the 
disability; degree of disability; and the effective date of 
the disability.  See Dingess v. Nicholson, 19 Vet. App. 473 
(2006).  Such notice must be provided to a claimant before 
the initial unfavorable decision on a claim for VA benefits 
is issued by the agency of original jurisdiction.  Pelegrini 
v. Principi, 18 Vet. App. 112, 119 (2004).  

The RO sent a letter to the veteran in March 2003, (prior to 
the June 2003 grant of service connection).  This letter 
adequately informed the veteran of the type of evidence and 
information necessary to substantiate the claim of service 
connection for Crohn's disease.  The letter, however, did not 
provide notice of the type information and evidence necessary 
to establish a disability rating or an effective date.  Thus, 
there was a notice error in this case.

In Dunlap v. Nicholson, No. 03-320 (U.S. Vet. App. Mar. 22, 
2007), the Court held that when an original claim for service 
connection is granted and the veteran is appealing the 
initial disability rating, prejudice is not presumed when 
there is first-element notice error regarding the information 
and evidence necessary to warrant entitlement to a higher 
evaluation.  The burden is on the veteran to assert with 
specificity how the notification error was prejudicial or 
affected the essential fairness of the adjudication.  In the 
present case, the veteran has not asserted any reason why 
VA's failure to provide first-element notice with respect to 
her disagreement with the initial rating has prejudiced her.  
Additionally, since the veteran's June 2003 rating decision 
granting service connection for Crohn's disease, the veteran 
has substantially participated in the appeals process.  She 
has submitted statements, as well as numerous private medical 
records and medical opinions regarding her condition.  Also, 
the veteran received a Statement of the Case dated June 2004, 
and a Supplemental Statement of the Case dated July 2006, 
which outlined the legal criteria for an increased rating for 
Crohn's disease.  The veteran responded by sending in 
additional medical records and opinions.  Finally, the RO 
sent a letter to the veteran dated February 2007 informing 
her of the type of information and evidence necessary to 
establish a disability rating and an effective date, to which 
the veteran had an opportunity to respond.  

In sum, the Board finds that the notice error did not affect 
the essential fairness of the adjudication.  There has been 
no prejudice from the notice error.  The veteran had an 
opportunity to participate effectively in the processing of 
her claim.

The Board further notes that the veteran's service medical 
records, VA records, and private medical records have been 
obtained.  The veteran was also provided with a VA 
examination for her Crohn's disease.  Additionally, the 
veteran submitted statements regarding her condition.  The 
veteran has not identified any further evidence with respect 
to her claim, and the Board is similarly unaware of any such 
evidence.  Given the foregoing, the Board concludes that the 
duty to assist has been fulfilled.

The Board is satisfied that the originating agency properly 
processed the claim after providing the required notice and 
assistance, and that any procedural errors in the development 
and consideration of the claims by the originating agency 
were insignificant and non-prejudicial to the veteran.  See 
Bernard v. Brown, 4 Vet. App. 384 (1993).


Analysis

Disability evaluations are determined by the application of 
the VA Schedule for Rating Disabilities (Rating Schedule), 38 
C.F.R. Part 4.  The percentage ratings contained in the 
Rating Schedule represent, as far as can be practicably 
determined, the average impairment in earning capacity 
resulting from diseases and injuries incurred or aggravated 
during military service and their residual conditions in 
civil occupations.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  
Where there is a question as to which of two evaluations 
apply, assigning a higher of the two where the disability 
picture more nearly approximates the criteria for the next 
higher rating.  38 C.F.R. § 4.7.  See Schafrath v. Derwinski, 
1 Vet. App. 589 (1991).

Where the question for consideration is entitlement to a 
higher initial evaluation assigned, evaluation of the medical 
evidence since the grant of service connection and 
consideration of the appropriateness of "staged rating" is 
required.  See Fenderson v. West, 12 Vet. App. 119, 126 
(1994).  

When an unlisted condition is encountered, it will be 
permissible to rate under a closely related disease or injury 
in which not only the functions affected, but the anatomical 
localization and symptomatology are closely analogous.  38 
C.F.R. § 4.20.  There are diseases of the digestive system, 
particularly within the abdomen, which, while differing in 
the site of pathology, produce a common disability picture 
characterized in the main by varying degrees of abdominal 
distress or pain, anemia and disturbances in nutrition.  
Consequently, certain coexisting diseases in this area, as 
indicated in the instruction under the title "Diseases of the 
Digestive System," do not lend themselves to distinct and 
separate disability evaluations without violating the 
fundamental principle relating to pyramiding as outlined in § 
4.14.  38 C.F.R. § 4.113.  Ratings under Diagnostic Codes 
7301 to 7329, inclusive, 7331, 7342, and 7345 to 7348 
inclusive will not be combined with each other.  A single 
evaluation will be assigned under the diagnostic code that 
reflects the predominant disability picture, with elevation 
to the next higher evaluation where the severity of the 
overall disability warrants such elevation.  38 C.F.R. § 
4.114.

The veteran contends that her service-connected Crohn's 
disease should be rated more than 30 percent disabling.  
Specifically, she asserts that she had not been able to 
obtain employment due to her symptoms and doctor's visits to 
maintain the disease.  

During the veteran's basic training, in January 1989, she 
developed symptoms or recurrent right lower quadrant 
discomfort associated with cramping, abdominal discomfort, 
and recurrent diarrhea, including diarrhea with frank blood 
in the stool.  After multiple sick calls with similar 
symptoms, the veteran was given diagnosis of right lower 
quadrant discomfort of undetermined etiology, and was 
ultimately medically discharged.  

Subsequent to her discharge, the veteran's symptoms became 
more severe and included recurrent fever.  A March 1991 
colonoscopy revealed a limited colonoscopy secondary to a 
question of stenosis at splenic flexure and with changes 
consistent with aphthous colitis which would indicate 
inflammatory bowel disease.  A March 1991 discharge summary 
indicated that the veteran was admitted to the hospital with 
complaints of abdominal pain, with diarrhea but no vomiting.  
Abdominal x-rays performed were negative, and CT scans only 
showed a questionable thickening of distal ileum.  The 
veteran was provided with a diagnosis of Crohn's disease.  

The veteran was afforded RO hearings in December 1992, and 
January 1994, in conjunction with her claim for service 
connection.  The veteran described her symptoms as severe 
abdominal pain with a high fever resulting in hospital 
admission in March 1991.  

Medical records from Central Vermont Hospital dated December 
1991 through February 1996 reveal symptoms of Crohn's disease 
lasting approximately two to five days, including abdominal 
cramps, pain, diarrhea, nausea without vomiting, pain 
worsening with eating, blood in stool, constipation, and 
tenderness in the right lower quadrant.  

A VA examination dated March 2003, provided in conjunction 
with the veteran's claim for service connection revealed that 
after the veteran's diagnosis of Crohn's disease in 1991, the 
veteran had good clinical response to medication resulting in 
limited symptoms, except for an acute flare-up in 1997 that 
was associated with more intense right lower quadrant 
discomfort, bloody diarrhea, and fever.  Physical examination 
revealed active bowel sounds, no abdominal tenderness or 
rebound, and no organomegaly or masses.  The examiner 
provided a diagnosis of Crohn's disease, currently in 
remission, treated with asulfadine therapy.  

The veteran submitted medical records from Dr. P.C., dated 
October 1996 through October 2004.  These records reflect 
treatment for Crohn's disease and indicate symptoms 
including, low abdominal pain and cramping, diarrhea, mild 
nausea, occasional stomach pain, and occasional blood in the 
stool.  Progress notes dated February 2001, April 2004, and 
June 2004 showed that the veteran had a good appetite, and 
generally stable weight.  

A February 2001 CT scan of the abdomen indicated very minimal 
mesenteric lymph nodes consistent with a history of Crohn's 
disease, but no evidence of active disease, and no evidence 
of bowel obstruction or free air.  Ultrasounds of the abdomen 
performed in February 2001 and September 2003 were 
unremarkable.  An x-ray of the abdomen performed in July 2004 
revealed no free air, no evidence of obstruction, and no 
localizing abnormality.  A July 2004 colonoscopy indicated a 
normal colon , mild inflammation of the ileocecal valve, and 
some diverticulosis.  Biopsies taken in conjunction with the 
colonoscopy revealed chronic enteritis with moderate 
activity.  A CT of the abdomen performed in September 2004 
revealed a stable abdomen and pelvis with a small amount of 
free pelvic fluid and a 1.5 cm nodule just anterior and 
medial to the spleen that remained unchanged and likely 
represented a splenule.  

A medical opinion by Dr. P.C., dated December 2004 indicated 
that the veteran's Crohn's disease primarily involved the 
small intestine and manifested itself through diarrhea, 
abdominal pain, lack of energy, and a generalized feeling of 
malaise.  The physician indicated that medications, Asacol, 
Bentyl, and occasionally Prednisone, were prescribed to 
control the veteran's condition.   

The veteran's Crohn's Disease has been rated as 30 percent 
disabling under the provisions of 38 C.F.R. § 4.114, 
Diagnostic Code 7323 (ulcerative colitis).  A 10 percent 
disability rating is awarded for moderate impairment, with 
infrequent exacerbations.  A 30 percent disability rating 
contemplates moderately severe impairment, with frequent 
exacerbations.  A 60 percent disability rating contemplates 
severe impairment, with numerous attacks yearly and with 
malnutrition, with health only fair during remissions.  A 100 
percent rating is warranted for pronounced impairment, 
resulting in marked malnutrition, anemia, and general 
debility, or with serious complications such as liver 
abscess.  38 C.F.R. § 4.114, Diagnostic Code 7323.

The veteran's service-connected Crohn's disease could be 
rated analogous to 38 C.F.R. § 4.114, Diagnostic Code 7315 
(cholelithiasis) or Diagnostic Code 7319 (irritable colon 
syndrome).  However, a 30 percent disability rating, the 
veteran's current disability rating, is the maximum 
disability rating permitted under these Diagnostic Codes.

While the veteran clearly continues to suffer from Crohn's 
disease, the symptomatology shown by the evidence does not 
establish that the disorder warrants a rating in excess of 
the 30 percent.  Although the evidence consistently shows 
that the veteran experiences symptoms such as diarrhea, 
nausea, abdominal pain, lack of energy, and a generalized 
feeling of malaise, the medical evidence of record fails to 
show that the veteran's Crohn's disease is severe and 
manifested by numerous yearly attacks with definite weight 
loss, malnutrition, and only fair health during remissions.  
Examination and treatment records, as well as various x-rays, 
ultrasounds, colonoscopies, and CT scans, from March 1991, 
the date of the veteran's diagnosis of Crohn's disease, to 
the present have consistently shown the veteran's weight to 
be stable, no malnutrition, and no anemia.  Although the 
veteran has lost some weight over the course of several 
years, examiners has reported that her weight is stable.  
Additionally, there is no evidence that the veteran suffers 
from any malnutrition or that her health is only fair during 
periods of remissions.  In fact, on March 2003 VA 
examination, the veteran's Crohn's disease was found to be in 
remission.

Given the foregoing, the Board concludes that the overall 
disability picture more closely approximates the criteria for 
a 30 percent rating under 38 C.F.R. §§ 4.7, 4.114, Diagnostic 
Code 7323.  The Board notes that this is an initial ratings 
case, and consideration has been given to "staged ratings" 
since service connection was made effective (i.e., different 
percentage ratings of different periods of time).  Fenderson 
v. West, 12 Vet. App. 119 (1999).  However, there appears to 
be no identifiable period of time since the effective date of 
service connection during which the service-connected Crohn's 
disease was more than 30 percent disabling.  Thus "staged 
ratings" are inapplicable to this case.

As there is not an approximate balance of positive and 
negative evidence regarding the merits of the appellant's 
claim for  an initial rating in excess of 30 percent for 
Crohn's disease that would give rise to a reasonable doubt in 
favor of the appellant, the benefit of the doubt rule is not 
applicable.  38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 
Vet. App. 49, 54-56 (1990).


ORDER

Entitlement to a rating in excess of 30 percent for Crohn's 
disease is denied.





____________________________________________
K. Osborne
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


